Citation Nr: 1330542	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
 
1.  Entitlement to service connection for a cervical spine disability.
 
2.  Entitlement to service connection for a bilateral hand condition, claimed as numbness, to include secondary to a cervical spine disorder. 
 
 
REPRESENTATION
 
Appellant represented by:  Michael J. Brown, Esq.
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 


 
INTRODUCTION
 
The Veteran served on active duty for training from August 1982 to November 1982, and on active duty from May 2004 to May 2005, and October 2007 to February 2008.  As of February 2008, the appellant had more than twenty-three years of inactive duty service. 
 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
Separate claims of entitlement to service connection for a cervical spine disability, and for bilateral hand condition, claimed as numbness were initially requested and at times addressed by the RO.  As such the Board has recharacterized the issues as stated on the cover page.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Per his request for a hearing, the Veteran was scheduled for a June 2013 video conference hearing at the RO in Philadelphia.  The Veteran's representative requested such hearing be rescheduled because he had a scheduling conflict.  

The Veteran was rescheduled for a hearing to be held July 29, 2013.  In a letter postmarked June 28, 2013, and received July 13, 2013, two weeks prior to such hearing, the Veteran's representative again requested the hearing be rescheduled due to a scheduling conflict.  See 38 C.F.R. § 20.305 (2012).  
 
Requests for a change in a Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing, and must show good cause.  See 38 C.F.R. § 20.704(c) (2012). 
 
Given the above, the request to reschedule the hearing was timely received and provided good cause for rescheduling.  The Board finds the Veteran should be rescheduled for a hearing prior to adjudication of his appeal.  38 U.S.C.A. 7107(b) (West 2002); see 38 C.F.R. § 20.700(a) (2012).
 
Accordingly, the case is REMANDED for the following action:
 
Schedule the Veteran for a hearing before a member of the Board.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  In light of the particular history of this case the RO should consider contacting the representative to arrange a mutually agreeable date for the hearing.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


